UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7628



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TONY EDGE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-96-392, CA-99-2658-4-22)


Submitted:   February 5, 2002             Decided:   April 26, 2002


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tony Edge, Appellant Pro Se.     Alfred William Walker Bethea,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Tony Edge seeks to appeal the district court’s order denying

his motion for reconsideration of the district court’s order

denying his 28 U.S.C.A. § 2255 (West Supp. 2001) motion.                       Edge

claims   that     his    sentence   was   improperly    enhanced   by    a   state

conviction obtained in violation of his right to counsel and that

his    attorney    was    ineffective     for   failing   to    object    to   the

enhancement on this ground.           However, Edge bears the burden of

showing that his prior conviction was invalid. See United States v.

Jones, 977 F.2d 105, 110 (4th Cir. 1992).             Because Edge has failed

to submit any evidence supporting his claim that he did not

properly waive counsel during the state proceeding, we deny a

certificate of appealability and dismiss the appeal.                     We grant

Edge’s motion to file a pro se supplemental brief and dispense with

oral    argument    because    the    facts     and   legal    contentions      are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                        DISMISSED




                                          2